UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21622 Thrivent Financial Securities Lending Trust (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 Item 1. Schedule of Investments Thrivent Financial Securities Lending Trust Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Certificates of Deposit (0.2%) Rate (+) Date Value $30,000,000 Barclays Bank NY 5.000% 3/24/2008 $30,000,000 10,000,000 BNP Paribas New York 4.270 5/12/2008 10,007,411 Total Certificates of Deposit Principal Interest Maturity Amount Commercial Paper (60.2%) Rate (+) Date Value Asset-Backed Commercial Paper (2.1%) $30,000,000 GOVCO, Inc. « 5.160% 2/14/2008 $29,944,100 15,000,000 GOVCO, Inc. « 4.800 2/29/2008 14,944,000 30,000,000 GOVCO, Inc. « 5.220 3/14/2008 29,817,300 9,000,000 GOVCO, Inc. « 4.420 3/25/2008 8,941,435 25,000,000 GOVCO, Inc. « 4.810 3/31/2008 24,802,924 Total Asset-Backed Commercial Paper Banking  Domestic (7.3%) 5,000,000 Acts Retirement  Life Communities, Inc. « 4.900 3/20/2008 4,967,334 25,000,000 Barclays US Funding Corporation 4.370 3/24/2008 24,842,194 30,000,000 Barclays US Funding Corporation 4.890 3/26/2008 29,779,950 20,000,000 Barclays US Funding Corporation 4.675 5/29/2008 19,693,528 10,000,000 Barclays US Funding Corporation 3.005 7/23/2008 9,855,593 30,000,000 Dexia Delaware, LLC 4.930 3/24/2008 29,786,367 30,000,000 Dexia Delaware, LLC 4.800 3/31/2008 29,764,000 25,000,000 Members United Corporate Federal Credit Union 4.750 2/13/2008 24,960,417 30,000,000 Members United Corporate Federal Credit Union 4.700 2/14/2008 29,949,083 25,000,000 Members United Corporate Federal Credit Union 4.750 2/15/2008 24,953,819 4,996,000 MLTC Funding, Inc. « 3.070 2/25/2008 4,985,775 30,000,000 Societe Generale North American 3.500 2/4/2008 29,991,250 5,000,000 Societe Generale North American 3.220 2/22/2008 4,990,608 3,336,000 Societe Generale North American 4.360 4/8/2008 3,308,930 30,000,000 Societe Generale North American 4.257 4/24/2008 29,705,581 25,000,000 Societe Generale North American 3.350 4/28/2008 24,797,604 5,000,000 Societe Generale North American 3.320 6/27/2008 4,932,217 31,869,000 Society of New York Hospital Fund « 4.350 2/5/2008 31,853,597 5,000,000 Variable Funding Capital Company, LLC « 4.880 2/13/2008 4,991,867 Total Banking  Domestic Banking  Foreign (2.6%) 10,000,000 Bank of Ireland 4.600 3/31/2008 9,924,611 10,000,000 Bank of Ireland 4.170 5/12/2008 9,883,008 2,800,000 Bank of Scotland plc 4.750 2/7/2008 2,797,783 30,000,000 Bank of Scotland plc 4.760 2/25/2008 29,904,800 13,175,000 Bank of Scotland plc 4.880 2/29/2008 13,124,993 15,000,000 Bank of Scotland plc 4.810 3/17/2008 14,909,813 15,200,000 DnB NORBank ASA 3.200 2/1/2008 15,200,000 1,800,000 DnB NORBank ASA 4.750 2/25/2008 1,794,300 4,400,000 DnB NORBank ASA 4.750 3/3/2008 4,382,003 5,400,000 DnB NORBank ASA 3.150 4/8/2008 5,368,342 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 1 Thrivent Financial Securities Lending Trust Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Commercial Paper (60.2%) Rate (+) Date Value Banking  Foreign  continued $5,000,000 ICICI Bank, Ltd. « 4.950% 7/7/2008 $4,892,062 20,000,000 Rabobank Nederland 4.390 2/11/2008 19,975,611 Total Banking  Foreign Brokerage (3.7%) 20,000,000 Citigroup Funding, Inc. 4.850 2/29/2008 19,924,555 30,000,000 Citigroup Funding, Inc. 4.900 3/13/2008 29,832,583 30,000,000 Citigroup Funding, Inc. 4.900 3/14/2008 29,828,500 26,000,000 Citigroup Funding, Inc. 4.900 3/20/2008 25,830,133 25,000,000 Citigroup Funding, Inc. 4.900 3/27/2008 24,812,847 25,000,000 Citigroup Funding, Inc. 4.900 3/28/2008 24,809,444 30,000,000 Citigroup Funding, Inc. 4.890 3/31/2008 29,759,575 Total Brokerage Consumer Cyclical (3.3%) 30,000,000 Toyota Credit Puerto Rico 4.390 4/28/2008 29,681,725 45,000,000 Toyota Credit Puerto Rico 4.390 4/29/2008 44,517,105 30,000,000 Toyota Credit Puerto Rico 4.390 4/30/2008 29,674,408 30,000,000 Toyota Credit Puerto Rico 4.390 5/1/2008 29,670,750 1,500,000 Toyota Motor Credit Corporation 3.000 2/20/2008 1,497,625 30,000,000 Wal-Mart Funding Corporation « 3.300 2/27/2008 29,928,500 Total Consumer Cyclical Education (1.2%) 3,478,000 Duke University 4.140 2/14/2008 3,472,800 17,000,000 Northwestern University 4.150 2/12/2008 16,978,443 40,050,000 Yale University 4.670 2/7/2008 40,018,827 Total Education Consumer Non-Cyclical (0.4%) 20,000,000 Louis Dreyfus « 3.200 2/22/2008 19,962,667 Total Consumer Non-Cyclical Finance (36.9%) 30,000,000 Amsterdam Funding Corporation « 3.450 2/20/2008 29,945,375 30,000,000 Amsterdam Funding Corporation « 3.450 2/25/2008 29,931,000 30,000,000 Amsterdam Funding Corporation « 4.280 2/29/2008 29,900,133 30,000,000 Amsterdam Funding Corporation « 3.100 3/13/2008 29,894,083 6,000,000 Amsterdam Funding Corporation « 4.210 3/14/2008 5,970,530 27,759,000 Barton Capital Corporation « 4.382 2/28/2008 27,667,773 30,000,000 Barton Capital Corporation « 4.400 3/6/2008 29,875,333 30,000,000 Barton Capital Corporation « 4.350 3/7/2008 29,873,125 25,000,000 Barton Capital Corporation « 3.400 3/13/2008 24,903,194 25,000,000 Barton Capital Corporation « 3.400 3/14/2008 24,900,833 30,000,000 Bryant Illinois Park Fund « 4.290 2/14/2008 29,953,525 30,000,000 Chariot Funding, LLC « 3.600 2/5/2008 29,988,000 19,000,000 Chariot Funding, LLC « 4.600 2/7/2008 18,985,433 30,000,000 Chariot Funding, LLC « 3.350 2/28/2008 29,924,625 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 Thrivent Financial Securities Lending Trust Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Commercial Paper (60.2%) Rate (+) Date Value Finance  continued $13,000,000 Chariot Funding, LLC « 4.500% 3/31/2008 $12,904,125 10,000,000 Charta, LLC « 3.350 2/22/2008 9,980,458 25,000,000 Charta, LLC « 4.350 3/27/2008 24,833,854 30,000,000 Ciesco, LLC « 4.400 2/7/2008 29,978,000 25,000,000 Ciesco, LLC « 3.400 2/25/2008 24,943,333 30,000,000 Ciesco, LLC « 3.450 2/26/2008 29,928,125 25,000,000 Ciesco, LLC « 3.330 3/6/2008 24,921,375 30,000,000 Corporate Asset Finance Company, LLC « 4.800 2/14/2008 29,948,000 30,000,000 Corporate Asset Finance Company, LLC « 3.350 2/27/2008 29,927,417 37,500,000 Corporate Receivables Corporation Funding, LLC « 4.233 3/17/2008 37,301,562 23,739,000 Falcon Asset Securitization Corporation « 3.600 2/5/2008 23,729,504 25,000,000 Falcon Asset Securitization Corporation « 5.200 2/19/2008 24,935,000 15,030,000 Falcon Asset Securitization Corporation « 3.350 2/20/2008 15,003,426 25,000,000 Galaxy Funding, Inc. « 4.780 2/6/2008 24,983,403 3,000,000 General Electric Capital Corporation 3.020 2/28/2008 2,993,205 30,000,000 General Electric Capital Corporation 4.370 4/28/2008 29,683,175 30,000,000 General Electric Capital Corporation 4.370 4/29/2008 29,679,533 10,000,000 ING US Funding, LLC 3.000 3/17/2008 9,962,500 20,000,000 ING US Funding, LLC 4.560 3/28/2008 19,858,133 30,000,000 ING US Funding, LLC 4.560 3/31/2008 29,775,800 4,000,000 Jupiter Securitization Company, LLC « 5.200 2/19/2008 3,989,115 25,000,000 Jupiter Securitization Company, LLC « 5.000 3/19/2008 24,836,806 30,000,000 Jupiter Security Corporation, LLC « 4.290 2/14/2008 29,953,525 25,000,000 Jupiter Security Corporation, LLC « 3.100 3/10/2008 24,918,194 25,356,000 Kitty Hawk Funding Corporation « 4.868 2/14/2008 25,311,427 30,000,000 Kitty Hawk Funding Corporation « 3.450 2/25/2008 29,931,000 5,000,000 Kitty Hawk Funding Corporation « 4.900 2/27/2008 4,982,306 3,532,000 Kitty Hawk Funding Corporation « 3.250 3/12/2008 3,519,246 30,000,000 Kitty Hawk Funding Corporation « 4.700 3/19/2008 29,815,917 6,000,000 Long Lane Master Trust IV « 4.110 4/25/2008 5,942,460 6,654,000 Mont Blanc Capital Corporation « 3.140 2/1/2008 6,654,000 20,000,000 Mont Blanc Capital Corporation « 4.400 2/4/2008 19,992,667 25,000,000 Mont Blanc Capital Corporation « 3.150 2/27/2008 24,943,125 30,000,000 NATC California, LLC « 4.250 4/11/2008 29,752,083 11,104,000 Nieuw Amsterdam Receivables « 4.330 2/11/2008 11,090,644 25,000,000 Nieuw Amsterdam Receivables « 4.200 2/12/2008 24,967,917 25,000,000 Nieuw Amsterdam Receivables « 3.350 2/26/2008 24,941,840 25,000,000 Nieuw Amsterdam Receivables « 3.420 2/28/2008 24,935,875 1,116,000 Nieuw Amsterdam Receivables « 4.400 4/7/2008 1,106,998 19,543,000 Old Line Funding, LLC « 4.300 2/20/2008 19,498,648 36,000,000 Old Line Funding, LLC « 3.387 3/14/2008 35,857,760 7,147,000 Old Line Funding, LLC « 3.400 2/27/2008 7,129,450 30,000,000 Park Avenue Receivables Corporation « 4.500 2/4/2008 29,988,750 25,000,000 Park Avenue Receivables Corporation « 5.200 2/19/2008 24,935,000 10,000,000 Park Avenue Receivables Corporation « 3.250 4/22/2008 9,926,875 17,000,000 Ranger Funding Company, LLC « 4.700 3/19/2008 16,895,686 30,000,000 Regency Markets No.1, LLC « 4.300 2/12/2008 29,960,583 14,547,000 Regency Markets No.1, LLC « 5.400 2/19/2008 14,507,723 9,021,000 Regency Markets No.1, LLC « 5.000 3/6/2008 8,978,401 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 3 Thrivent Financial Securities Lending Trust Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Commercial Paper (60.2%) Rate (+) Date Value Finance  continued $22,000,000 Sheffield Receivables Corporation « 3.500% 2/15/2008 $21,970,056 15,000,000 Sheffield Receivables Corporation « 3.450 2/19/2008 14,974,125 30,000,000 Sheffield Receivables Corporation « 3.500 2/20/2008 29,944,583 30,000,000 Solitaire Funding, LLC « 3.350 2/21/2008 29,944,167 10,000,000 Solitaire Funding, LLC « 4.250 4/11/2008 9,917,361 13,000,000 Thames Asset Global Securitization, Inc. « 4.300 2/13/2008 12,981,367 25,856,000 Thames Asset Global Securitization, Inc. « 4.250 2/19/2008 25,801,056 25,728,000 Three Pillars, Inc. « 3.350 2/15/2008 25,694,482 30,000,000 Three Pillars, Inc. « 3.350 2/26/2008 29,930,208 10,530,000 Three Pillars, Inc. « 3.350 2/28/2008 10,503,543 30,000,000 Thunder Bay Funding, Inc. « 4.300 2/11/2008 29,964,167 30,000,000 Thunder Bay Funding, Inc. « 4.300 2/15/2008 29,949,833 15,000,000 Thunder Bay Funding, Inc. « 3.150 3/17/2008 14,940,938 30,000,000 Tulip Funding Corporation « 4.600 2/6/2008 29,980,833 25,000,000 Tulip Funding Corporation « 4.150 2/14/2008 24,962,535 8,421,000 Victory Receivables Corporation « 4.270 2/6/2008 8,416,006 30,000,000 Victory Receivables Corporation « 3.852 2/8/2008 29,977,532 30,000,000 Victory Receivables Corporation « 3.700 2/20/2008 29,941,417 11,000,000 Victory Receivables Corporation « 3.450 2/21/2008 10,978,917 30,000,000 Windmill Funding Corporation « 4.400 3/6/2008 29,875,333 30,000,000 Windmill Funding Corporation « 4.280 3/14/2008 29,850,200 Total Finance Insurance (1.2%) 30,000,000 ING America Insurance Holdings 4.800 3/17/2008 29,820,000 25,000,000 ING America Insurance Holdings 4.800 3/18/2008 24,846,667 5,000,000 Perry III Funding « 6.500 2/6/2008 4,995,486 Total Insurance U.S. Municipal (1.5%) 25,000,000 Alaska Housing Financing Corporation 4.320 2/1/2008 25,000,000 25,000,000 Alaska Housing Financing Corporation 4.320 2/4/2008 24,991,000 25,664,000 Alaska Housing Financing Corporation 4.320 2/5/2008 25,651,681 Total U.S. Municipal Total Commercial Paper Interest Maturity Shares Other (3.0%) Rate (+) Date Value 5,000 AIM Investments Institutional Money Market Fund 3.870% N/A $5,000 36,429,000 Barclays Prime Money Market Fund 4.250 N/A 36,429,000 11,145,000 Merrill Lynch Institutional Money Market Fund 4.290 N/A 11,145,000 24,858,000 Morgan Stanley Institutional Liquidity Funds 4.150 N/A 24,858,000 79,789,663 Primary Fund Institutional Class 4.530 N/A 79,789,663 Total Other The accompanying Notes to Schedule of Investments are an integral part of this schedule. 4 Thrivent Financial Securities Lending Trust Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Variable Rate Notes (36.9%)  Rate (+) Date Value Banking  Domestic (11.7%) $8,595,000 Acts Retirement-Life Communities, Inc. 3.250% 2/6/2008 $8,594,977 30,000,000 Bank of America Corporation 3.065 2/19/2008 30,000,000 15,000,000 Bank of America Corporation 3.376 2/25/2008 15,001,741 25,000,000 Bank of New York Company, Inc. 4.411 2/11/2008 24,999,968 50,000,000 Bank of New York Company, Inc. 4.289 2/12/2008 50,000,000 30,000,000 Credit Suisse NY 3.070 3/14/2008 29,999,614 25,000,000 Deutsche Bank NY 3.140 3/5/2008 25,000,216 30,000,000 Deutsche Bank NY 3.775 4/29/2008 30,000,000 50,000,000 Fifth Third Bancorp 3.903 2/25/2008 50,000,000 37,920,000 HSBC USA, Inc. 4.246 2/15/2008 37,920,000 35,000,000 Rabobank Nederland NV/NY 4.849 2/15/2008 35,000,000 30,000,000 Royal Bank of Canada 4.576 2/4/2008 29,991,138 34,000,000 Royal Bank of Canada NY 4.621 2/1/2008 34,000,000 35,000,000 Svenska Handelsbanken AB 3.924 2/21/2008 35,000,000 25,000,000 US Bank NA 4.450 2/8/2008 24,999,867 30,000,000 US Bank NA 4.591 2/1/2008 29,998,377 10,000,000 Wachovia Bank NA 4.753 4/4/2008 10,000,000 10,000,000 Wachovia Bank NA 3.401 4/25/2008 10,000,000 25,000,000 Wells Fargo & Company 4.461 2/11/2008 24,997,591 35,000,000 Wells Fargo & Company 4.069 2/19/2008 35,000,000 20,000,000 Wells Fargo & Company 4.650 2/4/2008 20,003,900 Total Banking  Domestic Banking  Foreign (7.9%) 30,000,000 Bank of Ireland 4.859 2/15/2008 30,000,000 12,500,000 Bank of Ireland 3.924 2/19/2008 12,500,000 21,960,000 Bank of Ireland 3.944 2/20/2008 21,960,000 10,000,000 BNP Paribas SA 4.845 2/7/2008 10,000,000 25,000,000 BNP Paribas SA 3.285 2/26/2008 25,000,000 11,000,000 Credit Suisse First Boston USA, Inc. 3.335 2/1/2008 10,991,934 20,000,000 Deutsche Bank NY 4.753 3/25/2008 20,000,000 25,000,000 Deutsche Bank NY 3.060 4/17/2008 25,000,000 25,000,000 DnB NORBank ASA 3.376 2/25/2008 25,000,000 30,000,000 HBOS Treasury Services plc 4.530 2/7/2008 30,000,000 50,000,000 Royal Bank of Canada 4.510 2/6/2008 49,996,400 25,000,000 Royal Bank of Scotland Group plc 3.275 2/28/2008 24,978,830 40,000,000 Royal Bank of Scotland plc 3.944 2/21/2008 40,000,000 25,000,000 Societe Generale 4.631 2/4/2008 25,000,000 50,000,000 Svenska Handelsbanken AB 4.289 2/13/2008 50,000,000 Total Banking  Foreign Basic Industry (1.0%) 50,000,000 BASF Finance Europe NV 3.884 4/21/2008 50,000,000 Total Basic Industry The accompanying Notes to Schedule of Investments are an integral part of this schedule. 5 Thrivent Financial Securities Lending Trust Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Variable Rate Notes (36.9%)  Rate (+) Date Value Brokerage (6.0%) $50,000,000 Goldman Sachs Group, Inc. 3.331% 4/25/2008 $50,000,000 55,000,000 Lehman Brothers Holdings, Inc. 3.245 2/1/2008 55,010,153 17,800,000 Lehman Brothers Holdings, Inc. 4.014 2/22/2008 17,807,569 10,000,000 Merrill Lynch & Company, Inc. 4.376 2/15/2008 10,000,000 30,000,000 Merrill Lynch & Company, Inc. 4.129 2/19/2008 30,000,000 25,000,000 Merrill Lynch & Company, Inc. 4.191 2/19/2008 25,011,822 30,000,000 Merrill Lynch & Company, Inc. 3.924 2/22/2008 30,000,000 21,000,000 Merrill Lynch & Company, Inc. 3.914 2/25/2008 21,000,000 7,600,000 Merrill Lynch & Company, Inc. 3.315 2/27/2008 7,600,940 25,000,000 Morgan Stanley 3.195 1/31/2008 25,000,000 30,000,000 Morgan Stanley 3.195 1/31/2008 30,000,000 Total Brokerage Consumer Cyclical (4.4%) 10,000,000 American Honda Finance Corporation 4.630 2/4/2008 10,000,064 25,000,000 American Honda Finance Corporation 4.866 2/11/2008 25,000,000 7,000,000 American Honda Finance Corporation 5.049 2/20/2008 7,000,000 10,000,000 American Honda Finance Corporation 5.111 3/11/2008 10,000,000 25,500,000 American Honda Finance Corporation 4.616 4/7/2008 25,516,238 10,000,000 American Honda Finance Corporation 5.008 2/5/2008 10,000,000 50,000,000 Toyota Motor Credit Corporation 3.315 2/1/2008 50,000,000 30,000,000 Toyota Motor Credit Corporation 3.300 2/1/2008 29,979,772 25,000,000 Toyota Motor Credit Corporation 4.560 2/6/2008 25,000,000 30,000,000 Toyota Motor Credit Corporation 5.111 3/5/2008 30,000,000 Total Consumer Cyclical Finance (3.2%) 50,000,000 General Electric Capital Corporation 3.285 2/1/2008 50,014,547 25,000,000 General Electric Capital Corporation 4.461 2/11/2008 25,000,000 10,730,000 General Electric Capital Corporation 4.004 2/22/2008 10,731,185 25,000,000 General Electric Capital Corporation 3.794 2/25/2008 25,000,000 25,000,000 General Electric Capital Corporation 3.285 2/26/2008 24,985,675 7,820,000 Pershing Drive Associates, LP « 3.150 2/7/2008 7,820,000 10,000,000 Union Hamilton Special Funding, LLC « 5.210 3/21/2008 10,000,000 10,000,000 Union Hamilton Special Funding, LLC « 5.143 3/28/2008 10,000,000 Total Finance Insurance (2.1%) 15,000,000 Allstate Life Global Funding Trusts 4.371 2/11/2008 15,000,000 29,000,000 American International Group, Inc. 4.884 3/25/2008 28,989,026 50,000,000 ING Verzekeringen NV 4.560 3/4/2008 50,000,000 10,000,000 MBIA Global Funding, LLC « 4.018 4/23/2008 10,000,000 Total Insurance The accompanying Notes to Schedule of Investments are an integral part of this schedule. 6 Thrivent Financial Securities Lending Trust Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Variable Rate Notes (36.9%)  Rate (+) Date Value U.S. Municipal (0.6%) $13,000,000 Mississippi Business Financial Corporation, Mississippi Individual Development Revenue Bonds « 3.350% 2/7/2008 $13,000,000 19,200,000 Texas State Adjustable Taxable Veterans Housing Series PG Class B Revenue Bonds 3.270 2/6/2008 19,200,000 Total U.S. Municipal Total Variable Rate Notes Total Investments (at amortized cost) 100.9% Other Assets and Liabilities, Net (0.9%) Total Net Assets 100.0% + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. « Denotes investments that benefit from credit enhancements or liquidity support provided by a third party bank or institution. Cost for federal income tax purposes is $5,097,803,308. The accompanying Notes to Schedule of Investments are an integral part of this schedule. 7 T HRIVENT F INANCIAL S ECURITIES L ENDING T RUST N OTES TO S ECHEDULE OF I NVESTMENTS January 31, 2008 (unaudited) Valuation  Securities are valued on the basis of amortized cost (which approximates value), whereby a portfolio security is valued at its cost initially, and thereafter valued to reflect a constant amortization to maturity of any discount or premium. The market values of the securities held in the Trust are determined once per week using prices supplied by the Trusts independent pricing service. Mutual funds are valued at the net asset value at the close of each business day. Other  For financial statement purposes, investment security transactions are accounted for on the trade date. Interest income is recognized on an accrual basis. Discount and premium are amortized over the life of the respective securities on the interest method. Realized gains or losses on sales are determined on a specific cost identification basis. Additional information  The Funds Policy regarding valuation of investments and other significant accounting policies can be obtained by referring to the Funds most recent annual or semiannual shareholder report. 8 Item 2. Controls and Procedures (a)(i) Registrants President and Treasurer have concluded that registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (a)(ii) Registrants President and Treasurer are aware of no change in registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, registrants internal control over financial reporting. Item 3. Exhibits Separate certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 28, 2008 THRIVENT FINANCIAL SECURITIES LENDING TRUST By: /s/ Pamela J. Moret Pamela J. Moret President Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: March 28, 2008 By: /s/ Pamela J. Moret Pamela J. Moret President Date: March 28, 2008 By: /s/ Gerard V. Vaillancourt Gerard V. Vaillancourt Treasurer
